Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-10 and 12 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found was Yamasaki (US 20140111950) and Rau (US 6428645). Yamasaki teaches a sensor that is attached between the rear wheel of a vehicle and a rear body cover of the vehicle. Yamasaki teaches the sensor which detects objects that are close to the vehicle. Yamasaki also teaches a guard that is attached to the vehicle in order to protect the sensor from debris that is deposited on the sensor via movement of the wheel. The guard is an angled guard which allows the sensor to transmit radio signals uninhibited. Rau teaches the coatings that are widely used in the production of automotive parts such as electophoretically deposited coating.  
However, no prior art found discloses a vertical guard configured to be attached to the vehicle, such that the sensor is protected from adhesion of materials directed rearward by the rear wheel; and an angled guard coupled to the vertical guard and extending underneath the sensor and towards the rear body cover, wherein a portion of the rear body cover, through which the sensor emits a signal for detecting objects in proximity to the vehicle, is protected from adhesion of materials directed rearward by the rear wheel, wherein the angle guard is configured such that deforming the rear body cover toward the sensor causes the rear body cover to contact the angled guard before the rear body cover makes contact, if any, with the sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648